Citation Nr: 1423096	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease, lumbar spine, currently rated as 40 percent disabling.

2. Entitlement to an increased rating for degenerative joint and degenerative disc disease of the cervical spine, rated as 10 percent disabling prior to November 17, 2011 and rated 20 percent thereafter.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and CL


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to November 1982, from October 1985 to October 1989, and from January 1990 to September 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter in April 2009 to allow for the scheduling of a hearing before the Board.

In April 2011 the Veteran testified during a Board hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in September 2011 to clarify the Veteran's representative and to schedule a VA examination.  All development was completed.

The issues of entitlement to a temporary total rating for convalescence due to surgery on the cervical spine as well as service connection for depression and for a stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for her lumbar and cervical spine disabilities.  Review of the claims file shows that the Veteran had a VA examination of the thoracolumbar spine in March 2014; however, a supplemental statement of the case has not been issued and the Veteran has not waived initial adjudication by the RO.  Accordingly, the matter must be remanded for initial RO consideration.

Regarding the cervical spine, the Veteran has submitted records indicating that her cervical spine has been fused.  A VA examination has not been provided since her surgery and is necessary to determine the current severity of her disability, to include whether the surgery resulted in ankylosis, either favorable or unfavorable.  As such, a remand is necessary to determine the current severity of the Veteran's cervical spine disability.

There is evidence in the claims file indicating that the Veteran may experience separate neurological manifestations of her service-connected spine disabilities.  Specifically, she has reported fecal and urinary incontinence.  The General Formula for Rating Diseases and Injuries of the Spine provides that raters must evaluate any objective neurological abnormalities, including but not limited to bladder impairment, separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a.  The Board finds that the Veteran should be afforded a VA examination to determine if the service-connected spine disabilities are productive of any pertinent objective neurological abnormalities which would allow for the grant of a separate rating or ratings in addition to those already assigned for the service-connected spine disabilities.

Finally, as the Veteran's TDIU claim is partly reliant upon her service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the Veteran's claims for increased ratings for her cervical and lumbar spine disabilities.  Harris v. Derwinski, 1 Vet. App. 181   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the Veteran's increased ratings claims remanded herein must be readjudicated prior to the development of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of her cervical spine disability and whether she has bowel and/or bladder impairment associated with either her cervical or lumbar spine disabilities.  The claims file, to include copies of pertinent records located on Virtual VA and VBMS, must be made available to the examiner for review and he or she must indicate review of these items in the examination report.

The examiner should conduct all indicated studies, including x-rays and range of motion testing of the cervical spine in degrees.  All symptoms must be reported in detail.

The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide a diagnosis for all objective bowel and bladder disorders.  For each bowel and bladder disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically linked to her service-connected cervical and/or lumbar spine disability.

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resort to speculation, this must also be fully explained.

2. Then, provide the Veteran with an appropriate examination to determine whether her service-connected disabilities (degenerative disc disease of the lumbar spine, degenerative disc and joint disease with mild lordosis of the cervical spine, esophageal reflux spasm, scars, bilateral lower extremity radiculopathy, degenerative joint disease of the thoracic spine, vitreous floaters of the eyes, and chronic sinusitis) in combination with each other but without regard to non-service-connected disabilities, preclude her ability to obtain or maintain substantially gainful employment.  If the examiner determines that the Veteran's service-connected disabilities preclude her from obtaining and maintaining employment, the examiner should indicate when this occurred.

The claims file, to include copies of pertinent records located on Virtual VA and VBMS, must be made available to the examiner for review and he or she must indicate review of these items in the examination report.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and it must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Once the above-requested development has been completed, readjudicate the Veteran's claims, to include consideration of whether extraschedular consideration is warranted for any of the claims.  If any of the decisions remain adverse to the Veteran, she and her representative must be provided a SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

